Citation Nr: 0330657	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-12 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.  

2.  Entitlement to service connection for residuals of a 
back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served honorably in active military service in 
the United States Marine Corps from March 24, 1969 to May 2 
1969, and in the United States Army from August 6, 1971, to 
November 9, 1971.  

In a February 1995 decision, the Board of Veterans' Appeals 
(Board) determined that no new and material evidence had 
been submitted to reopen a claim for service connection for 
a psychiatric disability.  This appeal arises from an April 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia, that 
determined that new and material evidence had not been 
submitted and denied the application to reopen the claim.  
That decision also denied a claim of entitlement to service 
connection for a back condition and associated leg 
condition.  The veteran has appealed for favorable 
resolution of both issues.  

The veteran testified at a videoconference hearing before 
the undersigned member of the Board in April 2003.


REMAND

With respect to VA's duty to assist claimants under the 
Veterans Claims Assistance Act of 2000, 38 U.S.C. § 5103A(f) 
(West 2002) states the following:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that has 
been disallowed except when new and material 
evidence is presented or secured, as described in 
section 5108 of this title.   

Therefore, until such time that new and material evidence is 
submitted, VA is not required to assist in submitting new 
and material evidence to reopen a claim of entitlement to 
service connection for a psychiatric disability.  However, 
the veteran's due process rights must be observed at all 
times.  

With respect to due process, the RO issued a statement of 
the case (SOC) in July 2002.  In July 2003, the veteran 
submitted a data sheet reflecting that his Social Security 
Administration (SSA) disability began in October 1971.  He 
submitted this evidence directly to the Board as possible 
new and material evidence to reopen his claim of entitlement 
to service connection for a psychiatric disability.  This 
evidence has not yet been considered by the RO.  Thus, a 
remand is necessary to accomplish this step.  38 C.F.R. 
§§ 19.31(c), 20.1304(a) (2002); Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Concerning service connection for residuals of an alleged 
in-service back injury, the veteran has reported that his 
back pain started during active service and has existed 
since active service.  He has alleged two service-related 
etiologies for his back pain.  First, in his April 2002 
notice of disagreement (NOD) he alleged that a Marine Corps 
drill sergeant forced him to do pushups with a heavy 
footlocker on his back during his first period of active 
service and might have injured his back at that time.  
Second, he recently testified that he was roughed up by 
military police in San Francisco during his second period of 
active service and might have injured his back at that time.  

The veteran submitted an April 1998 letter from a private 
physician, Dr. Cohn, who attributes lower extremity weakness 
to rhabdomyolyses, possibly the result of a previous drug 
overdose; however, Dr. Cohn did not address the nature or 
etiology of any back complaint.  The Board notes that the 
SMRs are silent for any complaint of back pain except for a 
notation of "flank pain" given contemporaneously with a 
diagnosis of chronic glomerulonephritis. 

Also concerning the claim for residuals of a back injury, 
the veteran recently testified that he received VA treatment 
at West Los Angeles Brentwood VA Medical Center, at the 
Sepulveda VA Medical Center, at the Minneapolis VA Medical 
Center, at the Albuquerque VA Medical Center, at the 
Montrose, New York VA Medical Center, and at the Huntington, 
West Virginia VA Medical Center.  Although it appears that 
most, if not all, of these records have been obtained, 
during the remand period, the RO should ensure that all 
relevant treatment reports are obtained from each source 
identified by the veteran.  

In July 2003, the veteran submitted an SSA data sheet that 
reflects that his SSA disability began in October 1971, the 
month prior to his second discharge from active service.  
The claims file does not contain the original SSA disability 
determination, or the medical record upon which that 
determination was made.  During the remand period, the RO 
should attempt to obtain these records.   

38 U.S.C.A. § 5103A (West 2002) provides the following:

(a) Duty To Assist.-(1) The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary.

(d) Medical Examinations for Compensation Claims.-(1) In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

(2) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes 
of paragraph (1) if the evidence of record before the 
Secretary, taking into consideration all information and 
all lay or medical evidence (including statements of the 
claimant)-
	(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and
	(B) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or 
air service; but
	(C) does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.

Thus, a remand is required so that the veteran may be 
afforded a medical examination to determine the nature and 
etiology of any back disorder.  

Accordingly, the case is REMANDED to the RO for the 
following action:

1.  The RO should ensure that all 
treatment reports (relevant to any back 
disorder) have been obtained from West 
Los Angeles-Brentwood VA Medical Center, 
and the VA Medical Centers in Long Beach 
and Sepulveda, California, Minneapolis, 
Minnesota, Albuquerque, New Mexico, 
Montrose, New York, and Huntington, West 
Virginia.  

2.  The RO should attempt to obtain any 
relevant SSA disability determination 
and the medical records upon which that 
determination was made.  

3.  Following the above action, the 
veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any back-
related disability.  The examiner should 
review the claims file and note that 
review in the examination report.  If a 
back-related disability is found, the 
examiner should report it and offer an 
opinion addressing whether it is at 
least as likely as not that such 
disability is related to active service.  
The examiner should set forth a 
rationale for all conclusions in a 
legible report. 

4.  The RO should consider all evidence 
submitted since the July 2002 SOC and 
determine whether any of it is new and 
material to the issue of service 
connection for a psychiatric disability. 

5.  Thereafter, the RO should readjudicate 
the two claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




